Olympic Steel, Inc., 5096 Richmond Road Bedford Heights, OH 44146 (216) 292-3800 To Our Shareholders: You are invited to attend the 2013 Annual Meeting of Shareholders of Olympic Steel, Inc. to be held at 5096 Richmond Road, Bedford Heights, OH 44146, on May3, 2013 at 10:30 a.m. EDT. We are pleased to enclose the notice of the 2013 Annual Meeting of Shareholders, together with a Proxy Statement, a Proxy and an envelope for returning the Proxy. You are asked to: (1)approve the election of Directors nominated by the Board of Directors; (2)ratify the selection of Olympic Steel Inc.’s independent auditors for the year ending December31, 2013; and (3)approve, on an advisory basis, our named executive officer compensation. Your Board of Directors unanimously recommends that you vote “FOR” all of the proposals. Please carefully review the Proxy Statement and then complete and sign your Proxy and return it promptly. If you attend the meeting and decide to vote in person, you may withdraw your Proxy at the meeting. Your time and attention to this letter and the accompanying Proxy Statement and Proxy is appreciated. Sincerely, Michael D. Siegal Chairman and Chief Executive Officer March29, 2013 Olympic Steel, Inc., 5096 Richmond Road Bedford Heights, OH 44146 (216) 292-3800 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MAY3, 2013 Notice is hereby given that the 2013 Annual Meeting of Shareholders of Olympic Steel, Inc., an Ohio corporation, which is referred to as the Company, will be held on May3, 2013, at 5096 Richmond Road, Bedford Heights, OH 44146, at 10:30a.m. EDT, for the following purposes: 1. To elect the following Directors to the class whose two-year term will expire in 2015: Michael D. Siegal, Arthur F. Anton, Donald R. McNeeley and James B. Meathe; 2. To ratify the selection of PricewaterhouseCoopers LLP as the Company’s independent auditors for the year ending December31, 2013; 3. To approve, on an advisory basis, our named executive officer compensation; and 4. To transact any other business properly brought before the 2013 Annual Meeting of Shareholders or any adjournment or postponement of the 2013 Annual Meeting of Shareholders. Only shareholders of record of the Company’s common stock on the books of the Company at the close of business on March11, 2013 will be entitled to vote at the 2013 Annual Meeting or any adjournment or postponement of the 2013 Annual Meeting. Your vote is important. All shareholders are invited to attend the 2013 Annual Meeting in person. However, to ensure your representation at the 2013 Annual Meeting, please mark, date and sign the enclosed proxy, and return it promptly in the enclosed envelope. Any shareholder attending the 2013 Annual Meeting may vote in person even if the shareholder returned a proxy. By Order of the Board of Directors Christopher M. Kelly Secretary Cleveland, Ohio March29, 2013 The enclosed proxy is being solicited on behalf of the Board of Directors of the Company and can be returned in the enclosed envelope, which requires no postage if mailed in the United States. TABLE OF CONTENTS Page THE PROXY AND SOLICITATION 1 PURPOSES OF ANNUAL MEETING 1 VOTING SECURITIES 1 PROPOSAL ONE 2 CORPORATE GOVERNANCE 4 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS 8 SECURITY OWNERSHIP OF MANAGEMENT 9 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 10 EXECUTIVE COMPENSATION 11 COMPENSATION DISCUSSION AND ANALYSIS 11 2 20 2-BASED AWARDS 21 OUTSTANDING EQUITY AWARDS AT 2-END 22 2 24 2 24 2 25 POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE IN CONTROL 28 2 33 EQUITY COMPENSATION PLAN INFORMATION 34 RELATED PARTY TRANSACTIONS 34 AUDIT COMMITTEE REPORT 35 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 36 PROPOSAL TWO 37 PROPOSAL THREE 37 INCORPORATION BY REFERENCE 38 OTHER MATTERS 38 SHAREHOLDERS’ PROPOSALS 38 ANNUAL REPORT 39 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS 39 2 May3, 2013 THE PROXY AND SOLICITATION This Proxy Statement is being mailed on or about March29, 2013, to the shareholders of Olympic Steel, Inc., which is referred to as the Company, in connection with the solicitation by the Company’s Board of Directors, which is referred to as the Board, of the enclosed form of proxy for the 2013 Annual Meeting of Shareholders, which is referred to as the Annual Meeting, to be held on May3, 2013, at 5096 Richmond Road, Bedford Heights, OH 44146, at 10:30 a.m. EDT. Pursuant to the Title XVII, Chapter 1701 of the Ohio Revised Code, any shareholder signing and returning the enclosed proxy has the power to revoke it by giving notice of such revocation to the Company in writing or in the open meeting before any vote with respect to the matters set forth therein is taken. The representation in person or by proxy of at least a majority of the outstanding shares of the common stock of the Company, which we refer to as the Common Stock, entitled to vote is necessary to provide a quorum at the Annual Meeting. Abstentions and broker non-votes will be counted in determining whether a quorum has been achieved. The Company will bear the expense of preparing, printing and mailing this Proxy Statement. Although the Company has not retained a proxy solicitor to aid in the solicitation of proxies, it may do so in the future if the need arises, and does not believe that the cost of any such proxy solicitor will be material. In addition to solicitation of proxies by mail, certain Directors, officers and other employees of the Company, none of whom will receive additional compensation therefor, may solicit proxies by telephone, facsimile, electronic mail or by personal contacts. The Company will request brokers, banks and other custodians, nominees and fiduciaries to send proxy material to beneficial owners and will, upon request, reimburse them for their out-of-pocket expenses. PURPOSES OF ANNUAL MEETING The Annual Meeting has been called for the purposes of: (1)electing the following Directors to the class whose two-year term will expire in 2015: Michael D. Siegal, Arthur F. Anton, Donald R. McNeeley and James B. Meathe; (2)ratifying the selection of PricewaterhouseCoopers LLP, which is referred to as PwC, as the Company’s independent auditors for the year ending December31, 2013; (3)approving, on an advisory basis, our named executive officer compensation; and (4)transacting such other business as may properly come before the Annual Meeting and any adjournments thereof. The persons named in the enclosed proxy have been selected by the Board and will vote Common Stock represented by valid proxies. Unless otherwise indicated in the enclosed proxy, they intend to vote “FOR” the election of the Director-nominees named herein, “FOR” the ratification of the selection of PwC as the Company’s independent auditors for the year ending December31, 2013, and “FOR” the approval, on an advisory basis, of our named executive officer compensation. VOTING SECURITIES The Board has established the close of business on March11, 2013 as the record date for determining shareholders entitled to notice of the Annual Meeting and to vote. On that date, 10,944,585 shares of Common Stock were outstanding and entitled to one vote per share on all matters properly brought before the Annual Meeting. 1 PROPOSAL ONE ELECTION OF DIRECTORS The Board currently consists of eight members and is divided into two classes, whose members serve for a staggered, two-year term. The term of one class, which currently consists of four Directors, expires in 2014; the term of the other class, which also consists of four Directors, expires in 2015. The Board has nominated Michael D. Siegal, Arthur F. Anton, Donald R. McNeeley and James B. Meathe to be elected as Directors for a two-year term. The two-year term will end upon the election of Directors at the 2015 Annual Meeting of Shareholders. At the Annual Meeting, the shares of Common Stock represented by valid proxies, unless otherwise specified, will be voted to elect the Director-nominees. Each individual nominated for election as a Director of the Company has agreed to serve if elected. However, if any nominee becomes unable or unwilling to serve if elected, the proxies will be voted for the election of such other person as may be recommended by the Board. The Board has no reason to believe that the persons listed as nominees will be unable or unwilling to serve. Directors will be elected by a plurality of the votes cast at the Annual Meeting. Accordingly, abstentions and broker non-votes will have no effect in determining the outcome of the vote on the election of Directors. Certain information regarding each of the Company’s current Directors, including his or her principal occupation and directorships during the past five years, is set forth below. DIRECTOR NOMINEES Michael D. Siegal, age 60, joined the Board in 1984. He became Chief Executive Officer of the Company in 1984 and assumed the role of Chairman of the Board in 1994. Mr.Siegal serves on the board of directors of the Development Corporation of Israel and the Rock and Roll Hall of Fame Museum. He is also the Board Chair of the Jewish Federation of Cleveland and theJewish Federations of North America. Mr.Siegal has previously served on the board of directors of the Metals Service Center Institute, or MSCI, a metals industry trade association and University Hospitals of Cleveland. With nearly 29 years of executive experience at the Company, Mr.Siegal possesses proven managerial skills and firsthand knowledge of nearly every aspect of the Company’s business operations. As a member of the founding family of the Company, Mr.Siegal also brings to the Board knowledge and understanding of the evolution of a family business into a successful public company. Mr.Siegal is also a substantial long-term shareholder of the Company. Arthur F. Anton, age 55, joined the Board in 2009. Since 2004, Mr.Anton has served as the President and Chief Executive Officer of the Swagelok Company, a fluid systems technologies company. Since 1998, Mr.Anton has served in the following positions at the Swagelok Company: President and Chief Operating Officer, from 2001 to 2004; Executive Vice President, from 2000 to 2001; and Chief Financial Officer, from 1998 to 2000. He is a former Partner of Ernst& Young LLP, a professional services organization. Since 2006, Mr.Anton has served on the board of directors of The Sherwin-Williams Company, a coatings manufacturer. He also serves on the board of directors of University Hospitals Health System, a regional health system, and Forest City Enterprises, Inc., a conglomerate corporation engaged in real estate development, sales, investment and construction. As the head of a large private corporation, Mr.Anton provides valuable insight into the successful operation of a business, which serves him well as a member of the Board, Chairman of the Audit and Compliance Committee and as a member of the Compensation Committee. As a former partner at Ernst& Young LLP and a member of the audit committee of The Sherwin-Williams Company and Forest City Enterprises, Inc., Mr.Anton possesses a detailed understanding of accounting principles and practice. Donald R. McNeeley, age 58, joined the Board in 2011. Since 1990, he has served as the President and Chief Operating Officer of Chicago Tube& Iron Company, or CTI, a fabricator of metal tubing, pipe, bar, valves and fittings and pressure parts that is now a subsidiary of the Company. He is also an adjunct professor at Northwestern University. Mr.McNeeley serves on the board of directors of Vail Rubber Industries, a manufacturer of industrial roll coverings, and Saulsbury Industries, an engineering and construction company to heavy-industrial markets. He is also the Chair of the audit committee of Saulsbury Industries. Mr.McNeeley’s years of experience at CTI, as well as his academic background, provide a wealth of knowledge regarding the steel pipe and tubing industry, making him a valuable member of the Board. 2 James B. Meathe, age 55, joined the Board in 2001. Since 2005, he has served as Managing Partner of Walloon Ventures, a real estate development and custom home building firm. Prior to this time, Mr.Meathe served as Vice Chairman from 2004 to 2005 and President and Chief Operating Officer from 2003 to 2004 of Palmer& Cay, Inc., an insurance and brokerage firm, and as Managing Director and Chairman Midwest Region of Marsh Inc., a risk and insurance services firm, from 1999 to 2002. He also served on the board of directors and was a member of the compensation committee of Boykin Lodging Company, a hotel management group, from 2003 until its sale in 2006. With his prior experience in the insurance and risk management industries, Mr.Meathe provides a unique perspective as a member of the Board and as a member of the Compensation and Nominating Committees. DIRECTORS WITH TERMS THAT EXPIRE IN 2014 David A. Wolfort, age 60, joined the Board in 1987. He became Chief Operating Officer of the Company in 1995 and assumed the role of President in 2001. Mr.Wolfort serves as a member of the United States Industry Trade Advisory Committee on Steel. He previously served on the board of directors of the MSCI and was a past Chairman of both the MSCI Political Action Committee and the MSCI Government Affairs Committee. He is a Trustee of Ohio University and the Musical Arts Association (Cleveland Orchestra). With his years of experience at the Company, Mr.Wolfort brings to the Board a wealth of knowledge concerning the Company’s business operations and the competitive landscape of the metals industry. Ralph M. Della Ratta, age 59, joined the Board in 2004. Since 2004, he has served as the Founder and Managing Director of Western Reserve Partners LLC, an investment banking firm. Prior to this time, Mr.Della Ratta was the Senior Managing Partner of Max Ventures, LLC, a venture capital firm, and the Senior Managing Director and Manager of the Investment Banking Division of McDonald Investments, Inc., an investment banking firm. Mr.Della Ratta serves on the board of directors of Western Reserve Partners LLC, McCormack Advisors International, a wealth management firm, and NDI, Inc., amedical investmentcompany. Having served for most of his professional career in the investment banking industry, Mr.Della Ratta provides valuable financial knowledge as a member of the Board and the Audit and Compliance Committee, and as Chairman of the Compensation Committee. Dirk A. Kempthorne, age 61, joined the Board in 2010. He served as the Mayor of Boise, Idaho from 1986 to 1993, a United States Senator from Idaho from 1993 to 1999 and Governor of Idaho from 1999 to 2006. He also served as the 49th Secretary of the U.S. Department of the Interior from 2006 to 2009. Mr.Kempthorne has served as the President of The Kempthorne Group, a consulting firm, since 2009 and has served as the President& Chief Executive Officer of the American Council of Life Insurers, an insurance industry trade association, since 2010. Since 2009, Mr.Kempthorne has also served on the board of directors of FMC Corporation, a global chemical company. With his commitment to public service and his recognized national leadership, Mr.Kempthorne provides important contributions and insights as a member of the Board and the Nominating Committee as we execute our strategic growth initiatives. Howard L. Goldstein, age 60, joined the Board in 2004. He has been a partner with Appelrouth, Farah& Co., a full service accounting and international business advisory firm, since 2012. Prior to 2012, Mr.Goldstein was the Managing Director of Mallah Furman, a certified public accounting firm, and had been a Senior Partner for over 25 years. Mr.Goldstein is a member of the American Institute of Certified Public Accountants, the Florida Institute of Certified Public Accountants, the Florida Board of Accounting, the New Jersey Board of Certified Public Accountants and the New Jersey Institute of Certified Public Accountants. As a certified public accountant, Mr.Goldstein’s broad knowledge and deep understanding of accounting principles and financial reporting rules and regulations make him a valuable asset as a member of the Board and the Audit and Compliance Committee. Mr.Goldstein’s experience with the Company has also made him a valued member and Chairman of the Nominating Committee. 3 The Board recommends a vote “FOR” Michael D. Siegal, Arthur F. Anton, Donald R. McNeeley and James B. Meathe for election to the class of directors whose two-year term will expire in 2015. CORPORATE GOVERNANCE BOARD MEETINGS AND COMMITTEES The Board held four regularly scheduled meetings in 2012. The Board has a standing Audit and Compliance Committee, Compensation Committee and Nominating Committee. The Audit and Compliance Committee, Compensation Committee and Nominating Committee held five, three and one meetings, respectively, in 2012. The committees receive their authority and assignments from, and report to, the Board. All of the current Directors attended at least seventy-five percent of the applicable Board and committee meetings held during 2012. In addition to holding regular Board and committee meetings, the Board members and committee members also reviewed and considered matters and documents and communicated with each other apart from the meetings. Additionally, all non-management members of the Board meet separately without members of management present at every regularly scheduled Board meeting. The Board determines the independence of each Director and each Director-nominee in accordance with the independence standards set forth in the listing requirements of the Nasdaq Stock Market, which we refer to as Nasdaq. The Board has determined that Messrs. Della Ratta, Kempthorne, Anton, Goldstein and Meathe are independent Directors, as defined in the Nasdaq listing requirements. Audit and Compliance Committee.The Audit and Compliance Committee is chaired by Mr.Anton and also consists of Messrs. Della Ratta and Goldstein. The Audit and Compliance Committee is responsible for monitoring and overseeing our internal controls and financial reporting processes, as well as the independent audit of our consolidated financial statements by our independent auditors. Each committee member is an “independent director” as defined in the Nasdaq listing requirements and applicable rules of the Securities and Exchange Commission, which we refer to as the SEC. Mr.Anton has been designated by the Board as the “audit committee financial expert” under SEC rules and satisfies the Nasdaq’s professional experience requirements. The Audit and Compliance Committee operates pursuant to a written charter, which can be found on our website at www.olysteel.com. Additional information on the committee and its activities is set forth in the “Audit Committee Report” below. 4 Compensation Committee.The Compensation Committee is chaired by Mr.Della Ratta and also consists of Messrs. Meathe and Anton.Each committee member is an “independent director” as defined in the Nasdaq listing requirements. The primary purposes of the Compensation Committee are to assist the Board in meeting its responsibilities with regard to oversight and determination of executive compensation and to administer our equity-based or equity-linked compensation plans, bonus plans, supplemental executive retirement plan and deferred compensation plans after consultation with management. The Compensation Committee reviews and recommends to the Board for approval the base salary, annual bonus, long-term incentive compensation and other compensation, perquisites and special or supplemental benefits for our Chief Executive Officer and other executive officers. The Compensation Committee also makes recommendations concerning our employee benefit policies and has authority to administer our equity compensation plans. The Compensation Committee has the authority to hire compensation consultants and legal, accounting, financial and other advisors, as it deems necessary to carry out its duties. Management assists the Compensation Committee in its administration of the executive compensation program by recommending individual and Company goals and by providing data regarding performance. In 2012, our Compensation Committee engaged Towers Watson, a global professional services firm that provides human resources consulting services, as an outside independent compensation consultant to advise the Compensation Committee on our compensation program.The Compensation Committee operates pursuant to a written charter, which can be found on our website at www.olysteel.com. Additional information on the committee and its activities is set forth in the “Compensation Discussion and Analysis” and “Compensation Committee Report” below. Nominating Committee.The Nominating Committee is chaired by Mr.Goldstein and also consists of Messrs. Kempthorne and Meathe. This committee functions to advise and make recommendations to the Board concerning the selection of candidates as nominees for Directors, including those individuals recommended by shareholders. The Nominating Committee operates pursuant to a written charter, which can be found on our website at www.olysteel.com. Each committee member is an “independent director” as defined in the Nasdaq listing requirements. BOARD AND COMMITTEE POLICIES Shareholder Communications.Shareholders may send written communications to the Board or any one or more of the individual Directors by mail to Olympic Steel, Inc., 5096 Richmond Road, Bedford Heights, Ohio 44146. Any shareholder who wishes to send a written communication to any member of the Board may do so in care of our Secretary, who will forward any communications directly to the Board or the individual Director(s) specified in the communication. 5 Director Nominations Process.The Board’s process for identifying and evaluating nominees for Director consists principally of evaluating candidates who are recommended by the Nominating Committee. The Nominating Committee also may, on a periodic basis, solicit ideas for possible candidates from a number of sources, including current members of the Board, senior level executives, individuals personally known to members of the Board and employment of one or more search firms. Except as may be required by rules promulgated by Nasdaq or the SEC, there are currently no specific, minimum qualifications that must be met by each candidate for the Board, nor are there specific qualities or skills that are necessary for one or more of the members of the Board to possess. In evaluating the suitability of the candidates, the Nominating Committee takes into consideration such factors as it deems appropriate. These factors may include, among other things, issues of character, judgment, independence, expertise, diversity of experience, length of service and other commitments. The committee evaluates such factors, among others, and considers each individual candidate in the context of the current perceived needs of the Board as a whole and of committees of the Board. The Nominating Committee will consider Director candidates recommended by shareholders if properly submitted. Shareholders wishing to suggest persons for consideration as nominees for election to the Board at the 2014 Annual Meeting may do so by providing written notice to us in care of our Secretary no later than December29, 2013. Such recommendation must include the information required of Director-nominations by our Amended and Restated Code of Regulations. Assuming that a properly submitted shareholder recommendation for a potential nominee is received and appropriate biographical and background information is provided, the Nominating Committee and the Board will follow the same process and apply the same criteria as they do for candidates submitted by other sources. Board Leadership and Risk Oversight.Michael D. Siegal serves as both the Company’s Chairman of the Board and the Company’s Chief Executive Officer. The Board has no policy with respect to the separation of these offices. The Board believes that this issue is part of the succession planning process and that it is in the best interests of the Company for the Board to consider it each time that it elects the Chief Executive Officer. The Board recognizes that there may be circumstances in the future that would lead it to separate these offices, but it believes that there is no reason to do so at this time. As both a Director and officer, Mr.Siegal fulfills a valuable leadership role that the Board believes is essential to the continued success of the Company’s business operations. Mr.Siegal has served the Company in an executive role for 29 years, and the experience and deep knowledge base he brings to both positions are invaluable. In the Board’s opinion, Mr.Siegal’s dual role enhances the Company’s ability to coordinate long-term strategic direction with important business opportunities at the operational level and enhances his ability to provide insight and direction on important strategic initiatives impacting the Company and its shareholders to both management and the independent Directors. 6 The Board generally oversees the Company’s risk management directly and through the Audit Committee. The Board regularly reviews issues that present particular risks to the Company, including those involving competition, customer demands, economic conditions, planning, strategy, finance, facilities and operations. Additionally, the Audit Committee also reviews risks relating to the Company’s financial statements and financing arrangements. The Board believes that this approach provides appropriate checks and balances against undue risk taking and that the Board’s leadership structure supports its risk oversight function. Annual Meeting Attendance.The Board does not have a formal policy with regard to Directors’ attendance at the Annual Meeting. However, because a Board meeting usually precedes the Annual Meeting, all Directors are urged to attend. Last year, all Directors were present at the Annual Meeting. CODE OF ETHICS We have adopted a Business Ethics Policy. The full text of the Business Ethics Policy is available through the “Investor Relations” section of our website under the “Corporate Governance” option at www.olysteel.com. The Business Ethics Policy applies not only to our executive and financial officers, but also to all of our employees. We intend to disclose any amendments to the Business Ethics Policy, and all waivers of the Business Ethics Policy relating to our Chairman and Chief Executive Officer, Chief Financial Officer, President and Chief Operating Officer and Vice President and Treasurer by posting such information on our website. 7 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS The following table sets forth certain information regarding the beneficial ownership of Common Stock as of March11, 2013 (unless otherwise indicated) by each person or entity known to us to beneficially own 5% or more of the outstanding Common Stock based upon information furnished to us or derived by us from publicly available records. Names of Beneficial Owners Number of Shares Beneficially Owned(1) Percentage of Ownership Royce & Associates, LLC(2) 745 Fifth Avenue New York, NY 10151 12.98% Michael D. Siegal(3) 5096 Richmond Road Cleveland, OH 44146 11.46% Dimensional Fund Advisors LP(4) Palisades West, Building One 6300 Bee Cave Road Austin, TX 78746 7.66% BlackRock, Inc.(5) 40 East 52nd Street New York, NY 10022 7.00% The Vanguard Group(6) 100 Vanguard Blvd. Malvern, PA 19355 5.50% Unless otherwise indicated below, the persons named in the table above have sole voting and investment power with respect to the number of shares set forth opposite their names. In computing the number of shares beneficially owned by a person and the percentage ownership of that person, shares of Common Stock subject to options held by that person that are currently exercisable or will become exercisable within 60 days after March11, 2013 are considered outstanding, while these shares are not considered outstanding for purposes of computing the percentage ownership of any other person. Based on Schedule 13G filed with the SEC on January17, 2013 describing ownership as of December31, 2012. Includes 4,000 shares issuable upon the exercise of options exercisable within 60 days after March11, 2013. Based on Schedule 13G filed with the SEC on February8, 2013 describing ownership as of December31, 2012, which Schedule specifies that Dimensional Fund Advisors LP has sole voting power with respect to 821,798 of these shares and sole investment power with respect to all of these shares. Based on Schedule 13G filed with the SEC on February14, 2013 describing ownership as of December31, 2012. Based on Schedule 13G filed with the SEC on February7, 2013 describing ownership as of December31, 2012, which Schedule specifies that The Vanguard Group has sole voting power with respect to 15,502 of these sales, sole investment power with respect to 586,336 of these shares and shared investment power with respect to 15,502 of these shares. 8 SECURITY OWNERSHIP OF MANAGEMENT The following table sets forth certain information regarding the beneficial ownership of Common Stock as of March11, 2013 by each of our Directors, each of the Executive Officers named in the summary compensation table included herein, whom we refer to as the named executive officers, and all the Directors and Executive Officers as a group. Names of Beneficial Owners NumberofShares BeneficiallyOwned(1) Percentageof Ownership Michael D. Siegal(2) % David A. Wolfort(2)(5) % Donald R. McNeeley % Richard T. Marabito(3) * Richard A. Manson(4) * James B. Meathe(6)(7) * Howard L. Goldstein(7)(8) * Ralph M. Della Ratta(7)(9) * Arthur F. Anton(10) * Dirk A. Kempthorne(11) * All Directors, Director Nominees and Executive Officers as a group (10 persons)(12) % * Less than 1% Unless otherwise indicated below, the persons named in the table above have sole voting and investment power with respect to the number of shares set forth opposite their names. In computing the number of shares beneficially owned by a person and the percentage ownership of that person, shares of Common Stock subject to options held by that person that are currently exercisable or will become exercisable within 60 days after March11, 2013 are considered outstanding, while these shares are not considered outstanding for purposes of computing the percentage ownership of any other person. Includes 4,000 shares issuable upon the exercise of options within 60 days of March11, 2013. Includes 3,500 shares held in various trusts for the benefit of Mr.Marabito’s children. Also includes 4,170 shares issuable upon the exercise of options within 60 days of March11, 2013. Includes 1,000 shares issuable upon the exercise of options within 60 days of March11, 2013. Also includes 2,075 shares held in individual retirement accounts for Mr.Manson and his spouse. Also includes 30,000 shares pledged as security by Mr.Wolfort. Includes 5,000 shares issuable upon the exercise of options within 60 days of March11, 2013. Includes 10,800 shares issuable pursuant to restricted stock units awarded under the Olympic Steel, Inc. 2007 Omnibus Incentive Plan that will be converted into shares when the individual is no longer a Board member. Includes 12,000 shares issuable upon the exercise of options within 60 days of March11, 2013. Includes 600 shares held in a trust for the benefit of Mr.Della Ratta’s children. Includes 5,400 shares issuable pursuant to restricted stock units awarded under the Olympic Steel, Inc. 2007 Omnibus Incentive Plan that will be converted into shares when the individual is no longer a Board member. Includes 3,600 shares issuable pursuant to restricted stock units awarded under the Olympic Steel, Inc. 2007 Omnibus Incentive Plan that will be converted into shares when the individual is no longer a Board member. Includes 30,170 shares issuable upon the exercise of options within 60 days of March11, 2013 and 41,400 shares issuable pursuant to restricted stock units awarded under the Olympic Steel, Inc. 2007 Omnibus Incentive Plan that will be converted into shares when the individual is no longer a Board member. 9 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section16(a) of the Securities Act of 1934, as amended, which is referred to as the Exchange Act, requires the Company’s officers and Directors, and persons who own greater than 10% of the Company’s Common Stock, to file reports of ownership and changes in ownership to the SEC. Officers, directors and more than 10% shareholders are required by the SEC to furnish to the Company copies of all Section16(a) reports they file. To the Company’s knowledge, based solely upon a review of Forms 3 and 4 and amendments thereto furnished to the Company during 2012 and Forms 5 and amendments thereto furnished to the Company with respect to 2012, or a written representation from the reporting person that no Form 5 is required, all filings required to be made by the Company’s officers and Directors were timely made. 10 EXECUTIVE COMPENSATION COMPENSATION DISCUSSION AND ANALYSIS Introduction We are a leading U.S. metals service center with over 58 years of experience. Our primary focus is on the direct sale and distribution of large volumes of processed carbon, coated, aluminum and stainless flat-rolled sheet, coil and plate products. Commencing with the July1, 2011 acquisition of CTI, we also distribute metal tubing, pipe, bar, valves and fittings and we fabricate pressure parts supplied to various industrial markets. We operate as an intermediary between metal producers and manufacturers that require processed metal for their operations. As further discussed in this section, our compensation and benefit programs are designed to reward our employees when they help us achieve business objectives. The following are the highlights of our executive compensation program for 2012: ■ The base salaries of all of our executive officers remained unchanged from 2011; ■ Our incentive plans, which are tied directly to profitability and other performance factors, are functioning as designed, as our most senior executive officers earned incentives in 2012 that were directly tied to our level of profitability; ■ All of our executive officers have purchased and retained shares of Olympic Steel stock pursuant to the terms of our long-term incentive plan; and ■ The Board also adopted stock ownership guidelines for non-employee Directors, which is described in more detail under “2012 Director Compensation.” 11 At our 2012 Annual Meeting, we received approximately 98% approval, based on the total votes cast, for our initial advisory “Say-on-Pay” proposal to approve the compensation of our named executive officers. The Compensation Committee considered the 2012 voting results at its meetings, and while the Compensation Committee believes the voting results demonstrate significant support for our overall executive pay program and, therefore, did not make any changes to the program as a result of the vote, the Compensation Committee remains dedicated to continuous improvement to the existing executive pay programs. As a result of its considerations, the Compensation Committee continued implementing the executive pay practices described below. The following discussion and analysis of our 2012 executive compensation program, which may include forward-looking statements, should be read together with the compensation tables and related disclosures that follow this section. Compensation Philosophy and Objectives The goals of our compensation program for our Chairman and Chief Executive Officer and the other executive officers named in the 2012 Summary Compensation Table, whom we refer to as our named executive officers, are to support our long-term business strategy and link our executives’ interests with those of our shareholders. We designed the compensation program to, among other things, provide incentives for executives to help us achieve business objectives and give the Compensation Committee the flexibility necessary to reward executives for achieving those objectives. The Compensation Committee’s strategy for achieving these goals is to: ■ provide each named executive officer with total compensation that is competitive compared to compensation for similarly situated executives in public and privately-held metal and metal-related companies, and similar-sized non-metal companies, in order to attract, motivate and retain highly qualified executives; ■ reward performance under a cash incentive plan that provides the potential for a substantial reward through the payment of a significant incentive that increases as our profits increase, but provides reduced incentive payments during periods when profits decrease or when we do not achieve our business objectives; and ■ provide short- and long-term incentives that appropriately align the compensation interests of our executives with the investment interests of our shareholders in increasing shareholder value. Role of Compensation Committee and Management Our Compensation Committee is responsible for setting and administering the policies and plans that govern the base salaries, incentives and other compensation elements for our named executive officers. 12 Management has a minor role in helping the Compensation Committee administer the executive compensation program by recommending individual and Company performance goals, including offering suggestions for key metrics for use in our incentive program, and by providing data regarding actual performance. Otherwise, management is not involved in establishing executive compensation. In 2012, the Compensation Committee engaged Towers Watson, a global professional services firm that provides human resources consulting services, as an outside, independent compensation consultant to advise the Compensation Committee on our compensation program. Role of Compensation Consultant Towers Watson’s role in the executive compensation program is to compare the base salaries, annual cash incentive awards and long-term compensation of our named executive officers to the compensation paid to executives in similar positions both within and outside the metal service center industry in order to provide market “benchmarks” for the Compensation Committee to assess in evaluating and determining the compensation of our named executive officers. Towers Watson has compiled this compensation data for a group of metal and metal-related companies: AM Castle & Company BWAY Parent Company Carpenter Technology Corp. Gibraltar Industries, Inc. Haynes International, Inc. Kaman Corporation LB Foster Co. Mueller Water Products, Inc. NCI Building Systems, Inc. Northwest Pipe Co. Quanex Building Products Corp. RTI International Metals, Inc. Schnitzer Steel Industries, Inc. Valmont Industries, Inc. Worthington Industries, Inc. Compensation Allocation Our executive compensation program consists of three primary components: base salary, annual cash incentive payouts and long-term compensation in the form of equity-based awards. We also provide our executives with the opportunity to participate in a 401(k) retirement and profit-sharing plan, and a non-qualified defined contribution plan. Certain health, disability and life insurance and other customary fringe benefits also are available to our named executive officers, who participate in these fringe benefits on substantially the same basis as our other employees. Except for Mr. McNeeley, each named executive officer also has entered into an agreement with us that provides for certain benefits upon a change in control, as described below under Potential Payments upon Termination or Change in Control. In determining the relative allocation of these elements of compensation, the Compensation Committee seeks to provide an amount of long-term compensation, both in the form of both equity and cash incentives, that is sufficient to align the interests of our executives with those of our shareholders, while also providing adequate short-term compensation, primarily in the form of cash, to attract and retain talented executives. The Compensation Committee takes into account various qualitative and quantitative indicators of Company and individual performance in determining the level and composition of compensation for our Chairman and Chief Executive Officer and the other named executive officers. While the Compensation Committee considers our financial and operating performance, the Compensation Committee generally does not apply any specific quantitative formula in making base salary decisions, except with respect to the cash incentive award opportunities, as described below. The Compensation Committee also appreciates the importance of achievements that may be difficult to quantify — such as individual performance — and, accordingly, recognizes qualitative factors that include successful supervision of major corporate projects and demonstrated leadership ability. 13 The Compensation Committee believes that the elements of the executive compensation program discussed below advance our business objectives and the interests of our shareholders by attracting and retaining the executive leadership necessary for growth and motivating our executives to increase shareholder value. Elements of Compensation Base Salaries.The annual base salaries of our named executive officers are based upon an evaluation of their significant contributions against established objectives as individuals and as a team, as determined by the Compensation Committee. The base salaries for Messrs. Siegal, Wolfort, Marabito and McNeeley are subject to minimum amounts established in accordance with their respective employment agreements, which are described below in Potential Payments upon Termination or Change in Control. As noted above, when establishing base salaries for our named executive officers, the Compensation Committee considers the cash compensation offered by companies in other metal and metal-related companies and obtains the recommendations of Towers Watson and management in order to determine the range of the base salaries. As mentioned above, the Compensation Committee also considered recommendations from Mr.Siegal in determining salary levels for our other named executive officers. As discussed further in the next paragraph, the Compensation Committee reviews the base salaries of our named executive officers on an individual basis periodically, rather than annually, and determines the base salary of our named executive officers after considering the above factors and the individual’s particular talents, skills, experience, industry knowledge and functional responsibilities and duties. The Compensation Committee does not consider whether an individual named executive officer has earned any incentive compensation in prior years in determining base salaries. The base salaries paid to our named executive officers in 2012 were reviewed and approved by the Compensation Committee, and the amounts paid are reflected in the 2012 Summary Compensation Table. The base salaries of our named executive officers remain unchanged from 2011. The Compensation Committee believes that the salaries of each of our named executive officers are reasonable when measured against the range of base salaries offered by other companies in the peer group reviewed by the Compensation Committee and in light of our performance in 2012 and, as a result, did not increase salaries for our named executive officers in 2012. 14 Annual Cash Incentive Compensation.We believe that a significant portion of the compensation paid to our named executive officers should be based on our annual performance, so that the executives are appropriately motivated to maximize our operating performance each year. We have established our Senior Management Compensation Program to provide our executives, including our named executive officers, with the opportunity to earn an annual cash incentive payout. The objectives of our Senior Management Compensation Program include: ■ promoting profitability; ■ controlling expenses; ■ providing a safe work environment for our employees; ■ strategically managing assets; ■ growing the Company; ■ holding participants accountable to their budgets; ■ aligning participants’ interests with those actions that create value for shareholders; and ■ putting compensation at risk based on annual performance and deferred payouts. Under our Senior Management Compensation Program, our named executive officers, excluding Mr.McNeeley, receive a cash incentive award based on our pre-tax income results for the most recently completed fiscal year. Cash incentive award amounts earned based on pre-tax income results may then either be increased or reduced based on our annual performance in certain key metrics established in advance by the Compensation Committee, which key metrics may change from year to year and include safety, inventory turnover, expense control, reduction of aged inventory, days sales outstanding, achieving operating budgets and tonnage growth. In this way, award amounts under the Senior Management Compensation Program are directly tied to our performance, so that the participants have the opportunity to earn significant cash incentive awards for years in which we perform well, but also bear the risk of earning little or no cash incentive compensation for years in which we perform below expectations. Amounts earned under the Senior Management Compensation Program, subject to the terms and conditions of the Program, are generally paid out in three installments over a two-year period following the year in which the cash incentive was earned in order to increase the Senior Management Compensation Program’s retention value and encourage the executives not to compete with us in the event their employment is terminated prior to completion of the payment period. The timetable for these payments is further described in the footnotes to the 2012 Summary Compensation Table. Mr.McNeeley receives a cash incentive that is directly tied to the ratio of CTI’s actual operating profit to its budgeted operating profit. As in past years, in 2012, the Compensation Committee granted an annual cash incentive award opportunity for each of Messrs. Siegal, Marabito and Wolfort of 1.5% of our consolidated pre-tax income, and Mr.Manson of 0.5% of our consolidated pre-tax income. The Compensation Committee set the annual cash incentive payout amounts for Messrs. Siegal, Wolfort and Marabito, in light of their significant functional responsibilities and duties and their positions as the most senior-level executives, at three times those established for Mr.Manson. For 2012, our pre-tax income, excluding a $6.6 million goodwill impairment charge pursuant to the terms of the Senior Manager Compensation Program, was $16.7 million. For 2012, Messrs. Siegal, Wolfort and Marabito each earned an annual cash incentive of $250,835 and Mr.Manson earned an annual incentive of $83,612.However, Messrs. Siegal, Wolfort and Marabito each agreed to voluntarily reduce their incentives by $98,745, to $152,090 to reflect the impact of the goodwill impairment charge. 15 In connection with his employment agreement, Mr.McNeeley has the opportunity to earn an annual cash incentive of up to 120% of his annual base salary. The incentive is tied to the actual operating profit of CTI as compared to budgeted operating profit. For 2012, Mr.McNeeley earned an incentive of $515,905, or 90% of his base salary. Long-Term Equity-Based Compensation.The Compensation Committee believes that equity-based compensation awards are an appropriate means of aligning the interests of our executives with those of our shareholders by rewarding our executives based on increases in the prices of our Common Stock. Like base salary and the annual cash incentive payments, award levels are set with regard to competitive considerations, and each individual’s actual award is based upon the individual’s job responsibilities, performance, potential for increased responsibility and contributions, leadership ability and commitment to our strategic efforts. The timing and amount of previous awards to, and held by, the executive is reviewed, but is only one factor considered by the Compensation Committee in determining the size of any equity-based award grants. Equity-based compensation awards are granted under the Olympic Steel, Inc. 2007 Omnibus Incentive Plan, which is referred to as the Incentive Plan. The Incentive Plan authorizes us to grant stock options, stock appreciation rights, restricted shares, restricted share units, performance shares, and other stock- and cash-based awards to our employees, Directors and consultants. For more information about our Incentive Plan and awards under that plan for 2012, see the 2012 Grants of Plan-Based Awards Table, the Outstanding Equity Awards at 2012 Fiscal Year-End Table and the accompanying narratives below. On December30, 2011, the Board granted restricted stock units to Messrs. Siegal, Wolfort and Marabito equal in value to their base salary. The restricted stock units will vest on January1, 2017. Restricted stock unit awards will convert into the right to receive shares of Company Common Stock upon the executive’s retirement, or earlier upon the executive’s death or disability or a change in control of the Company. In recognition of the cash compensation voluntarily waived by our named executive officers in 2009, the Compensation Committee approved a grant of restricted stock units to each of our named executive officers effective as of January4, 2010 in an amount equal to the quotient obtained by dividing 20% of the named executive officer’s base salary by the closing price of our Common Stock on such grant date. Accordingly, our named executive officers received the following awards of restricted stock units: Michael D. Siegal, 3,377 shares; Richard T. Marabito, 1,814 shares; David A. Wolfort, 3,070 shares; and Richard A. Manson, 977 shares. These awards vested and converted into shares of Common Stock on January1, 2013. In 2011, the Board, based upon the recommendation of the Compensation Committee, approved changes to the Senior Management Compensation Program to include an equity component in order to encourage more ownership of Common Stock by members of the senior management group, including the executive officers, to better align the interests of our executives and shareholders. Starting in 2011, the Senior Management Compensation Program imposed stock ownership requirements upon the executives. Each executive is required to own at least 750 shares of Common Stock for each year that the executive participates in the Senior Management Compensation Program. Any executive that fails to meet to the stock ownership requirements will be ineligible to receive any equity awards under the Company’s equity compensation plans, including the Incentive Plan, until the executive satisfies the ownership requirements. To assist executives in meeting the stock ownership requirements, on an annual basis, if a participant purchases 500 shares of Common Stock on the open market, the Company will award that participant 250 shares of Common Stock. Additionally, any executive who continues to comply with the stock ownership requirements as of the five-year, 10-year, 15-year, 20-year and 25-year anniversaries of the participant’s participation in the Senior Management Compensation Program will receive a restricted stock unit award with a dollar value of $25,000, $50,000, $75,000, $100,000 and $100,000, respectively. Restricted stock unit awards will convert into the right to receive shares of Common Stock upon an executive’s retirement, or earlier upon the executive’s death or disability or upon a change in control of the Company. 16 During 2012, Messrs. Siegal, Wolfort, Marabito and Manson each purchased at least 500 shares of Common Stock and received 250 shares of Common Stock under the program. Mr.McNeeley also began participating in the equity component of the Senior Manager Compensation Program in 2012.He purchased over 500 shares of Common Stockand received 250 shares of Common Stock under the program. Personal Benefits and Perquisites. In addition to their other compensation, our named executive officers also are eligible to receive other benefits, which the Compensation Committee believes are commensurate with the types of benefits and perquisites provided to other similarly situated executives, as determined based on the Compensation Committee’s review of information supplied by Towers Watson. The Compensation Committee believes these benefits are set at a reasonable level, are highly valued by recipients, have limited cost, are part of a competitive compensation program and are useful in attracting and retaining qualified executives. They are not tied to our performance. These benefits consist of medical, dental, disability and life insurance benefits and 401(k) and profit-sharing plan contributions, pursuant to plans that are generally available to our employees. Perquisites consist of a car allowance, cell phone allowance, reimbursement for personal tax preparation and financial services fees, and payment of country club dues. Retirement and Post-Employment Benefits.We provide our executives with certain post-employment and severance benefits as summarized below and further described in Potential Payments upon Termination or Change in Control. The Compensation Committee believes these benefits are vital to the attract and retain of qualified executives. These benefits provide the executives with the opportunity to address long-term financial planning with a greater degree of certainty, and also address our interest in continuing to motivate executives in the event of corporate instability, such as a change of control or unforeseen industry changes. We provide Messrs. Siegal, Wolfort, Marabito and McNeeley with the opportunity to participate in our Supplemental Executive Retirement Plan, which is a non-qualified defined contribution savings plan. Under the Supplemental Executive Retirement Plan, we provide an annual contribution for each participating executive, a portion of which is based only on the participant’s continued service with us, and an additional amount that is dependent on our return on invested capital for the applicable year. Each of these contribution components is referenced as a specified percentage of the executive’s base salary and cash incentive award amount for the year. Mr.Manson (effective January1, 2011) also participates in our Supplemental Executive Retirement Plan. We provide an annual contribution for Mr.Manson based on his continued service with us. He does not receive an additional contribution based on our return on invested capital. In addition, each of the members of our senior management group, including our named executive officers, also may participate in our Executive Deferred Compensation Plan, a non-qualified voluntary contributory savings plan under which a participant may defer all or any portion of his annual incentive award and up to 90% of his base salary into one or more investment options that are the same as those available to all of our employees who participate under our 401(k) plan. The Supplemental Executive Retirement Plan and the Executive Deferred Compensation Plan are further described below under the 2012 Non-Qualified Deferred Compensation Table. To ensure the continuity of corporate management and the continued dedication of key executives during any period of uncertainty caused by a possible change in control, we entered into management retention agreements with each of our named executive officers, excepting Mr.McNeeley, which provide for the payment and provision of certain benefits if there is a change of control of the Company and a termination of the executive’s employment with the surviving entity within a certain period after the change in control. We also have entered into employment agreements with Messrs. Siegal, Wolfort, Marabito and McNeeley that provide for the payment of certain severance benefits upon termination of employment other than after a change in control of the Company. These agreements help ensure that our executive’s interests remain aligned with those of our shareholders during any time when an executive’s continued employment may be in jeopardy. They also provide some level of income continuity should an executive’s employment be terminated without cause. These agreements are further described under Potential Payments upon Termination or Change in Control below. 17 Other Compensation Policies Effect of Section162(m) of the Internal Revenue Code.Section162(m) of the Internal Revenue Code denies a publicly held corporation a federal income tax deduction for compensation in excess of $1,000,000 in a taxable year paid to each of its chief executive officer and certain other highly compensated executive officers, other than its Chief Financial Officer. Certain “performance-based” compensation, such as stock options awarded at fair market value, is not subject to the limitation on deductibility provided that certain shareholder approval and independent director requirements are met. To the extent consistent with our compensation policies and the Compensation Committee’s assessment of the interests of shareholders, we seek to design our executive compensation programs to preserve our ability to deduct compensation paid to executives under these programs. However, the Compensation Committee also weighs the burdens of such compliance against the benefits to be obtained by us and may pay compensation that is not deductible or fully deductible if it determines that such payments are in our best interests. For example, bonuses paid under our Senior Management Compensation Program historically were not intended to satisfy the requirements for the performance-based compensation exemption from Section162(m). The Compensation Committee has determined, however, that, to the extent practicable in view of its compensation philosophy, it will seek to structure our cash bonuses to satisfy the requirements for the performance-based exemption from Section162(m). Therefore, we have adopted the Incentive Plan pursuant to shareholder approval and intend to award future cash bonuses under the plan as we believe that such bonuses paid to executives in accordance with the plan will qualify for the exemption for performance-based compensation. Section409A of the Internal Revenue Code.Section409A of the Internal Revenue Code generally provides that arrangements involving the deferral of compensation that do not comply in form and operation with Section409A or are not exempt from Section409A are subject to increased tax, penalties and interest. If a deferred compensation arrangement does not comply with, or is not exempt from, Section409A, employees may be subject to accelerated or additional tax, or interest or penalties, with respect to the compensation. The Compensation Committee believes that deferred compensation arrangements that do not comply with Section409A would be of significantly diminished value to our executives. Accordingly, we intend to design our future deferred compensation arrangements, and have amended our previously adopted deferred compensation arrangements, to comply with Section409A. 18 Clawback Policy.Although clawbacks are not yet required under the Dodd-Frank Wall Street Reform and Consumer Protection Act, each of our current employment agreements with Messrs. Siegal, Wolfort, Marabito and McNeeley includes a provision that requires the named executive officer, in the event we are required to restate our financial statements, to reimburse the Company for the difference between any bonus actually paid and the bonus payable under the restated financial statements. When final regulations are promulgated by the SEC with respect to clawbacks, we expect to implement a formal clawback policy for our named executive officers. The Compensation Committee believes that a clawback policy represents an important protection for shareholders and is viewed favorably from a corporate governance standpoint. COMPENSATION COMMITTEE REPORT The Compensation Committee has reviewed and discussed the Compensation Discussion and Analysis with management. Based on this review and discussion, the Compensation Committee recommended to the Board that the Compensation Discussion and Analysis be included in our Annual Report on Form 10-K for the year ended December31, 2012 and this Proxy Statement. This report is submitted on behalf of the members of the Compensation Committee: Ralph M. Della Ratta, Chairman Arthur F. Anton James B. Meathe Risk Profile of Compensation Programs.The Compensation Committee believes that the Company’s executive compensation program has been designed to provide the appropriate level of incentives that do not encourage our executive officers to take unnecessary risks in managing our business. As discussed above, a majority of our executive officers’ compensation is performance-based, consistent with our executive compensation policy. Our Senior Management Compensation Program is designed to reward annual financial and/or strategic performance in areas considered critical to the short and long-term success of the Company. In addition, our Incentive Plan awards are directly aligned with long-term shareholder interests through their link to our stock price and longer-term performance periods. In combination, the Compensation Committee believes that the various elements of the Senior Management Compensation Program and the Incentive Plan sufficiently tie our executives’ compensation opportunities to the Company’s sustained long-term performance. COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION During 2012, the Compensation Committee consisted of Messrs. Della Ratta, Anton, and Meathe. None of the members of the Compensation Committee is (or ever was) an officer or employee of the Company or any of its subsidiaries. There are no Compensation Committee interlocks as defined by applicable SEC rules. 19 2 The following table sets forth certain information with respect to the compensation earned during the years ended December31, 2010, 2011 and 2012 by our Chief Executive Officer, Chief Financial Officer and each of our three other named executive officers: Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensation Total ($) Michael D. Siegal, $ $
